DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Application filed on May 21, 2020 in which claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 21, 2020  in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. US Publication No. 2017/0263029 in view of Van OS US Publication No. 2019/0354264.

Regarding claim 1, Yan et al. disclose “a method, comprising: receiving, from a first computing device during a first time interval, a first plurality of media content items: identifying, from the first plurality of media content items, a first subset of media content items based on a first characteristic; identifying, from the first subset of media content items, a second subset of media content items based on a second characteristic, and causing a first content collection interface to be displayed by the first computing device, the first content collection interface comprising the first sequenced content collection” by providing a method comprising: receiving, at a server computer, a content item from a client device; determining, by the server computer, that a characteristic of the content item matches a trigger for a media overlay; generating, by the server computer, a media overlay associated with the characteristic of the content item; and providing, by the server computer, the media overlay of the client device, wherein the media overlay is displayed on a user Interface of the client device, wherein a media overlay publication module may generate a second media overlay for the content item, and send the content item with the media overlay (e.g., the first media overlay) and the Second media overlay to a second client device (see paragraph [0147]). Claim 1 differs from Yan et al. in that it further comprises “generating a first sequenced content collection including a first subset and a second subset”. However, the different feature would be easily derived from the disclosure of Van Os et al. (Paragraphs 0150, 0176, 0319"concurrently displaying, via the display device: a first item of content included in a sequence of items of content; a plurality of representations of the items of content included in the sequence of items of content the plurality of representations displayed overlaid on the first item of content; and a visual indication displayed with the plurality of items of content at a location that corresponds to a first respective representation of a first respective item of content in the sequence of items of content”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the system of Yan et al. with Van OS et al. because they are both directed to displaying on an interface and are both from the same field of endeavor. Such combination would have enhanced the versatility of Yan et al. by allowing it to effectively provide context relevant media augmentation while allowing electronic devices with which interaction is accomplished using touch-sensitive surfaces. 

Regarding claim 10, Yan et al. disclose “a system, comprising: a processor; and a memory storing instructions that, when executed by the processor, configure the system to perform operations comprising: receiving, from a first computing device during a first time interval, a first plurality of media content items: identifying, from the first plurality of media content items, a first subset of media content items based on a first characteristic; identifying, from the first subset of media content items, a second subset of media content items based on a second characteristic, and causing a first content by providing a method comprising: receiving, at a server computer, a content item from a client device; determining, by the server computer, that a characteristic of the content item matches a trigger for a media overlay; generating, by the server computer, a media overlay associated with the characteristic of the content item; and providing, by the server computer, the media overlay o the client device, wherein the media overlay is displayed on a user Interface of the client device, wherein a media overlay publication module may generate a second media overlay for the content item, and send the content item with the media overlay (e.g., the first media overlay) and the Second media overlay to a second client device (see paragraph [0147]). Claim 10 differs from Yan et al. in that it further comprises “generating a first sequenced content collection including the first subset and the second subset”. However, the different feature would be easily derived from the disclosure of Van Os et al. (Paragraphs 0150, 0176, 0319"concurrently displaying, via the display device: a first item of content included in a sequence of items of content; a plurality of representations of the items of content included in the sequence of items of content the plurality of representations displayed overlaid on the first item of content; and a visual indication displayed with the plurality of items of content at a location that corresponds to a first respective representation of a first respective item of content in the sequence of items of content”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the system of Yan et al. with Van OS et al. because they 

Regarding claim 19, Yan et al. disclose “a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to perform operations comprising: receiving, from a first computing device during a first time interval, a first plurality of media content items; identifying, from the first plurality of media content items, a first subset of media content items based on a first characteristic; identifying, from the first subset of media content items, a second subset of media content items based on a second characteristic, and causing a first content collection interface to be displayed by the first computing device, the first content collection interface comprising the first sequenced content collection” by providing a method comprising: receiving, at a server computer, a content item from a client device; determining, by the server computer, that a characteristic of the content item matches a trigger for a media overlay; generating, by the server computer, a media overlay associated with the characteristic of the content item; and providing, by the server computer, the media overlay o the client device, wherein the media overlay is displayed on a user Interface of the client device, wherein a media overlay publication module may generate a second media overlay for the content item, and send the content item with the media overlay (e.g., the first media overlay) and the Second media overlay to a second client device (see paragraph [0147]). Claim 19 differs from Yan et al. in that it further comprises “generating a first sequenced content collection including the first subset and the second subset”. However, the different feature would be easily derived from the disclosure of Van Os et al. (Paragraphs 0150, 0176, 0319"concurrently displaying, via the display device: a first item of content included in a sequence of items of content; a plurality of representations of the items of content included in the sequence of items of content the plurality of representations displayed overlaid on the first item of content; and a visual indication displayed with the plurality of items of content at a location that corresponds to a first respective representation of a first respective item of content in the sequence of items of content”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the system of Yan et al. with Van OS et al. because they are both directed to displaying on an interface and are both from the same field of endeavor. Such combination would have enhanced the versatility of Yan et al. by allowing it to effectively provide context relevant media augmentation while allowing electronic devices with which interaction is accomplished using touch-sensitive surfaces. 


As per claims 2-9, 11-18, and 20, the additional features of claims 2, 11 would be easily derived from the disclosure of Yan et al. (see paragraph [0145]: "The media overlay may be displayed on the client device110 (e.g., overlaid on the photographor image), or 

The additional features of claims 3, 12 and 20 would be easily derived from the disclosure of Yan et al. (seeclaim2: "the characteristic of the content item includes at least one of a group comprising: geolocation, audio, speed, timestamp, data associated with a machine-readable code, a particular object in the content item ,and a recipient for the content item").

The additional features of claims 4, 13 would be easily derived from the disclosure of Yan et al. (see paragraph [0088]: "For the specific time duration information, the selected media overlay is published or made available at the selected geolocation around a specific date").

The additional features of claims 5, 14 would be easily derived from the disclosure of Yan et al. (see paragraph [0039]: "The set of enhancements and augmentations, in the example form of media overlays, maybe Determined based on a location associated with the image and other contextual information such as ambient Noise or environmental acoustic (audio) sound, particular objects associated with the image, etc. The media Overlays may be presented to a user for selection and combining with an image based on a determined location o the image, or content of the image”).



The additional features of claims 8, 17 are merely variations of the disclosure of Yan et al. (see claim12: "the media Overlay engine further comprises: social network module configured to: access social network databased on Social network information from the client device; and generate a social network media overlay based on the Social network data and the social network information from the client device"), and the disclosure of Van OS et al. (see claim2: "concurrently displaying, via the display device: a first item of content included in a sequence of items Of content; a plurality of representations of the items of content included in the sequence of items of content, The plurality of representations displayed overlaid on the first item of content; and a visual indication displayed With the plurality of items of content at a location that corresponds to a first respective representation of a first Respective item of content in the sequence of items of content”).

The additional features of claims 9, and 18 are merely variations of the disclosure of Yan et al. (see claim7:"the media overlay publication module further comprises a user-

Conclusion
+Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
November 20, 2021